JONES, J.
This is a suit by the Shreveport Oil Company against William F. Johnson, Sr., for gasoline and oils sold and delivered by plaintiff to the defendant upon which there is alleged a balance due of one hundred eighty-five and 92-100 ($185.92) dollars; the answer is a general denial; the judgment of the lower court was for the defendant and plaintiff, has appealed.
This case comes before us solely upon a question of fact, the sale and delivery of thq oil to defendant.
Two witnesses support the contention of plaintiff and two that of defendant to the effect that the oil was sold and delivered to defendant’s son. Thus honors are equally divided as to preponderance of testimony.
Furthermore the attendant circumstances and written evidence support defendant.
On these points the evidence shows as follows:
(1) That plaintiff was a' painter, while. his son was operating a truck business and therefore needed oil and gasoline.
(2) That defendant’s son gave at least one check on his own bank account to pay plaintiff a similar bill for oil.
(3) The itemized bill attached to the petition on which plaintiff sues, is not addressed to anyone.
We agree with the lower judge in' thinking that plaintiff has failed to make his case certain.
The judgment is there affirmed.